Citation Nr: 0015772	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  91-43 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date for service connection 
for hyperreflexic detrusor of the bladder secondary to 
service-connected residuals of a fractured odontoid process, 
prior to April 30, 1993.

2.  The veteran's dissatisfaction with the 40 percent rating 
assigned following a grant of service connection for 
hyperreflexic detrusor of the bladder secondary to service-
connected residuals of a fractured odontoid process.

3.  Entitlement to an increased rating for residuals of a 
fractured odontoid process, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1963 to June 1964 
and from March 1970 to August 1978.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied, in pertinent part, a 
rating greater than 10 percent for service-connected cervical 
spine disability.  The veteran perfected his appeal to the 
Board and, in February 1993, the Board also denied the 
veteran an increased rating.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court).  Pursuant to a Joint Motion 
for Remand, by an Order dated in August 1994, the Court 
vacated the Board's February 1993 decision with respect to 
the issue of an increased rating for service-connected 
cervical spine disability and remanded the case for 
additional consideration.  The Court ordered that, in 
readjudicating the issue of an increased rating for service-
connected cervical spine disability, the VA should consider 
the provisions of 38 C.F.R. § 4.40 as they pertain to the 
veteran's cervical spine disability.  The Court also stated, 
based on statements made by the veteran at his personal 
hearing, that VA should adjudicate the issue of entitlement 
to a total disability rating on the basis of individual 
unemployability (TDIU).  In June 1995, the Board remanded 
this case to the RO for those actions.

In a September 1995 rating decision, the RO confirmed and 
continued the ratings for cervical spine disability, 
tinnitus, and left hand disability; increased the veteran's 
service-connected hearing loss to 30 percent disabling, and 
denied entitlement to TDIU.  The veteran continued his appeal 
on the issue of an increased rating for cervical spine 
disability and also appealed the denial of entitlement to 
TDIU.  He did not initiate an appeal on any of the other 
issues.  

In a December 1996 rating decision, service connection for a 
bladder disability and TDIU were denied.  In addition, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
bronchitis.  The veteran appealed this rating decision.  

In a May 1997 rating decision, service connection for 
hyperreflexic detrusor of the bladder secondary to service-
connected cervical spine disability was granted and was 
assigned a 20 percent rating effective from April 30, 1993.  
This decision was confirmed and continued in September 1997.  
The veteran appealed the assigned rating as well as the 
effective date of service connection.  

In a June 1998 rating decision, service connection for 
chronic obstructive pulmonary disease with history of 
bronchitis was granted and assigned a 10 percent rating 
effective from March 5, 1996.  In addition, the veteran was 
granted entitlement to TDIU effective from March 6, 1996.  
Also, an increased rating of 40 percent was granted for 
hyperreflexic detrusor of the bladder secondary to service-
connected cervical spine disability effective from April 30, 
1993.  The Board notes that the Court has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of a higher rating for 
hyperreflexic detrusor of the bladder remains in appellate 
status as does the earlier effective date issue.  However, 
the June 1998 rating decision resolved the TDIU and service 
connection for bronchitis issues.  

In an October 1999 rating decision, service connection for a 
low back disability was denied.  The veteran did not initiate 
an appeal as to this decision.  

The issues in appellate status are listed on the front page 
of this decision.  The issue of entitlement to an increased 
rating for residuals of a fractured odontoid process is 
addressed in the remand portion of this decision.

The Board notes that since the veteran appealed the initial 
rating granting service connection for hyperreflexic detrusor 
of the bladder, the directives of Fenderson v. West, 12 Vet. 
App 119 (1999) must be followed.  According to Fenderson, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  As such, the 
Board must consider if staged ratings are warranted.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
hyperreflexic detrusor of the bladder secondary to service-
connected residuals of a fractured odontoid process was 
received on April 30, 1993.  

2.  Prior to February 17, 1994, the evidence does not show 
that the veteran's bladder disability caused incontinence 
requiring the constant use of appliances.

3.  Revisions to the applicable rating schedule criteria, 
effective February 17, 1994, are more favorable to the 
veteran than older criteria.  

4.  For the period from February 17, 1994 through July 28, 
1995, the medical evidence does not show incontinence 
requiring constant wearing of an appliance nor does it show 
that the veteran required an appliance or absorbent materials 
which had to be changed more than 4 times per day.  

5.  As of July 29, 1996, the medical evidence shows 
incontinence and the veteran reported that he needed 
absorbent pads as of that time, but prior to that time, the 
medical evidence does not show incontinence requiring pad use 
and the veteran's contemporaneous statements did not indicate 
that he had incontinence requiring pad use.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than April 30, 1993, for a grant of service 
connection for hyperreflexic detrusor of the bladder 
secondary to service-connected residuals of a fractured 
odontoid process are not met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).

2.  A rating in excess of 40 percent for hyperreflexic 
detrusor of the bladder secondary to service-connected 
residuals of a fractured odontoid process is not warranted 
from April 30, 1993 through February 16, 1994.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.115a, Part 4, 
Diagnostic Code 7512 (1993).  

3.  A rating in excess of 40 percent for hyperreflexic 
detrusor of the bladder secondary to service-connected 
residuals of a fractured odontoid process is not warranted 
from February 17, 1994 to July 28, 1996, under either the old 
or more favorable new criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.115a, Part 4, Diagnostic 
Code 7512 (1993); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Part 4, 
Diagnostic Code 7512 (1999).  

4.  A 60 percent rating, but no more, is warranted for 
hyperreflexic detrusor of the bladder secondary to service-
connected residuals of a fractured odontoid process effective 
as of July 29, 1996, under the more favorable new criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.115a, 4.115b, Part 4, Diagnostic Code 7512 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claims, with respect to his 
bladder disorder, to be well-grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  That is, the Board finds 
find that he has presented plausible claims.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).


Earlier Effective Date

Historically, prior to November 1990, there were no reports 
of genitourinary complaints, other than childhood bedwetting.  
According to a VA outpatient records dated November 29,1990, 
the veteran reported that he had no bladder or bowel problems 
except for difficulty emptying his bladder for 5 months.  At 
that time, he denied dysuria, hematuria, and frequency.  He 
did not indicate that he wanted disability compensation for a 
bladder disability at that time.  

In a VA Form 21-4138, received on April 30, 1993, the veteran 
asserted that he had a bladder disability as secondary to his 
service-connected cervical spine disability.  He claimed that 
he had made several attempts to "bring up" his urological 
problems to VA medical providers, and finally sought outside 
help.  He submitted private medical records showing treatment 
for bladder disability in 1992.  These records did not 
specifically link the bladder problems to the service-
connected neck disorder.  

In May 1993, the veteran was afforded a VA genitourinary 
examination which confirmed current bladder disability.  The 
examiner did not link such symptoms to old C2 fracture.  In 
June 1993, a private medical report dated in February 1993 
again confirmed current bladder disability, although the 
physician, David W. Ketch. M.D., said that a link to the neck 
disorder was "questionable."  

The veteran's records from the Social Security 
Administration, received in December 1994, contained 
duplicative private medical records dated in 1992 which 
showed bladder disability.  

In February 1995, the veteran submitted further private 
medical records which included a medical opinion which stated 
that his bladder disability was related to his cervical spine 
disability.  Subsequent records as well as the veteran's 
assertions maintain that he currently has a bladder 
disability.  

In a May 1997 rating decision, service connection for 
hyperreflexic detrusor of the bladder secondary to service-
connected cervical spine disability was granted and was 
assigned a 20 percent rating effective from April 30, 1993.  
This decision was confirmed and continued in September 1997.  
In a June 1998 rating decision, an increased rating of 40 
percent was granted for hyperreflexic detrusor of the bladder 
secondary to service-connected cervical spine disability 
effective from April 30, 1993.  

In February 1998, the veteran testified at a personal hearing 
at the RO.  At that time, the veteran disputed the assigned 
effective date of service connection.  He asserted that he 
was not permitted to submit a claim of service connection for 
bladder disability until 1993.  He contended that in 1991 and 
1992, he informed a VA medical facility of his bladder 
problems on several occasions, but his complaints were 
ignored.  He asserted that in the Summer of 1992, he 
telephoned the RO and spoke to VA personnel at the RO 
regarding a claim for service connection for bladder 
disability, but was informed that since his claims file was 
at the Board, he would need to wait until the claims file was 
returned to the RO to make a claim.  

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (1999).  The applicable laws and regulations 
governing the effective dates for payment of compensation 
benefits for reopened claims is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1999).  

The Board has reviewed all of the evidence and considered the 
veteran's contentions.  First, the Board must consider 
whether the November 29, 1990 VA outpatient record was an 
informal claim for VA disability compensation benefits, 
pursuant to 38 C.F.R. § 3.157 (1999) and concludes that it 
was not.  That provision provides that the effective date of 
pension or compensation benefits, if otherwise in order, will 
be the date of receipt of a claim or the date when 
entitlement arose, whichever is the later.  A report of 
examination or hospitalization which meets the requirements 
of this section will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  Acceptance of a 
report of examination or treatment as a  claim for increase 
or to reopen is subject to the requirements of 38 C.F.R. 
§ 3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of  retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.  However, 
for the date of a report of VA examination, outpatient 
treatment or hospitalization to be accepted as the date of 
claim, such reports must relate to examinations or treatment 
of a disability for which service connection has previously 
been established (e.g. an increased rating claim).  See 
38 C.F.R. § 3.157 (b) (1999).

Second, the Board must consider if the veteran filed any 
other claim prior to April 30, 1993.  

38 C.F.R. § 3.151 (1999) provides that, in the case of a 
formal claim, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 C.F.R. 
§ 3.155 (1999) provides that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  

Review of the medical records prior to April 1993, including 
the November 29, 1990 outpatient record, does not reflect 
that the veteran expressed any indication of the existence of 
bladder problems attributable to his service-connected neck 
disorder; thus it cannot be said that any of these medical 
reports can be interpreted as asserting that service 
connection for bladder dysfunction was in order.  Further, 
the outpatient record of November 29, 1990, at which time he 
complained of a 5 month history of difficulty emptying his 
bladder, did not include a medical opinion relating any bowel 
or bladder problem to service or to service-connected 
disability.

As noted, the veteran asserts that he wanted to file a claim 
prior to April 30, 1993 and had attempted to do so through VA 
personnel, but was either ignored or informed that he could 
not do so until his claims file was returned to the RO.  
There is no suggestion in the record that this is so.  Even 
if it is true, the Board notes that since payment of 
government benefits must be authorized by statute, the fact 
that a claimant may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (citing OPM v. Richmond, 496 U.S. 414, 424 (1990)).  
As indicated in the pertinent regulation, the veteran was 
permitted to file a claim at anytime, but it needed to be a 
specific claim in the form prescribed by the Secretary.  The 
veteran did not file any such claim prior to April 30, 1993.  
The Board must also consider if any communication was an 
informal claim; however, there is no record of any report of 
contact between the veteran and the VA nor are the veteran's 
assertions substantiated in the medical or documentary 
record.  As such, the Board finds that there was no informal 
claim prior to April 30, 1993.  

Thus, the original claim of service connection for a bladder 
disability was received on April 30, 1993.  The medical 
evidence shows that he had a bladder disability prior to that 
date, although the question of etiology was somewhat in 
doubt.  The proper effective date for an award of 
compensation based on an original claim, is the later of the 
dates of receipt of the claim or the date entitlement arose.  
Thus, the later of the two dates in the date of receipt of 
the claim, April 30, 1993.  Therefore, the proper effective 
date for service connection for hyperreflexic detrusor of the 
bladder secondary to service-connected residuals of a 
fractured odontoid process, is April 30, 1993, the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (1999). 


Higher Rating for Hyperreflexic Detrusor of the Bladder

As noted above, service connection has been established for 
hyperreflexic detrusor of the bladder effective from April 
30, 1993 and a 40 percent rating has been established from 
that date.  The Board will consider if a higher rating is in 
order effective from that date and thereafter.  Since the 
Board has confirmed that April 30, 1993 is the proper 
effective date of service connection, the Board will focus 
primarily on the medical evidence of record dated from April 
30, 1993.

In May 1993, a VA genitourinary examination was conducted.  
At that time, the veteran indicated that he had nocturia 5 to 
6 times a night.  He related that, during the daytime, he 
urinated every 2 to 2 and 1/2 hours with urgency.  It was noted 
that the veteran had had an ultrasound done in September 1992 
which showed normal bilateral renal ultrasound with no 
hydronephrosis.  It was further noted that he had a 
cystometrogram done in September 1992 which showed that he 
had marked detrusor instability, high pressure, and low flow 
voiding consistent with obstruction.  The veteran related 
that he had been placed on anti-bladder spastic medications 
and his private physician indicated that he had a 
hyperreflexic bladder rather than an outlet obstruction, 
which, the Board notes, is confirmed in an earlier February 
1993 record from his private physician.  The examiner noted 
that the current plan was to increase the veteran's 
medication and perform a sequential multiple analyzer 
computer (SMAC) and urinalysis (UA).  

Also, in May 1993, the veteran was afforded a VA neurological 
examination.  At that time, the veteran reported that he had 
had urological symptoms for the past 3 years.  He related 
that he had nocturia 4 to 5 times a night.  In addition, he 
reported having urgency, dribbling, and incontinent.  It was 
noted that the veteran was medicated with imipramine to 
reduce the incontinence as well as Ditropan.  The examination 
revealed that his cranial nerves were intact; there was 
slightly diminished motor power of extension of 4/5 in the 
upper extremities; deep tendon reflexes were 2+ throughout, 
there were no pathological toe or finger signs; there was no 
dermatome distribution of sensory loss, posterior columns and 
cerebella system were intact; and gait, station, and Romberg 
were negative.  There was no migraine, no tics or 
paramyoclonus complex, and there were no chorea or choreiform 
disorders.  The examiner stated that he was "not impressed" 
that the veteran's bladder symptoms were related to the 
cervical C2 fracture.  

In a September 1993 letter, the veteran's private physician 
confirmed that he last saw the veteran in February 1993.  At 
that time, the veteran had increasing frequency, urgency, and 
nocturia.  His post-void symptoms were minimal and a 14 
French catheter passed easily.  The private physician 
indicated that the veteran had a hyperreflexic bladder rather 
than an outlet obstruction.  The physician opined that the 
hyperreflexic bladder might well be due to his cervical spine 
disability.  It was noted that the veteran's medication had 
been changed and that the veteran was doing relatively well 
except for complaints of constipation.  The physician 
indicated that as long as the veteran kept his bladder 
pressures low, the risk of upper tract deterioration was 
probably minimal, but he would require long-term follow-up 
with regard to his kidneys and bladder.  

In September 1993, the veteran underwent Urodynamic testing.  
The initial non-invasive flow was performed with a voided 
volume of 120 cc (cubic centimeters), peak flow was 9 cc per 
second, and the residual was 7 cc/  Flow morphology was 
normal.  The cystometrogram revealed normal compliance.  
There was an involuntary contraction at roughly 400 cc which 
was associated with a detrusor pressure in the range of 60 
centimeters (cm) of water and a simultaneous flow of 16 cc 
per second.  The veteran was unable to retrain the 
involuntary contraction and essentially voided his entire 
bladder contents with a post-void residual found of zero.  
The impression was detrusor instability.  

Subsequent clinical records from this physician dated in 
March and April 1994 showed that the veteran was continuously 
medicated for his bladder disability.  An August 1994 renal 
ultrasound was normal.  A May 1995 record from his private 
physician showed that the veteran was voiding 3 to 4 times 
per night and 5 to 6 times per day.  His stream was adequate 
and he had no urge incontinence.  The impression was 
neurogenic bladder and ureteral stricture disease.  A 
September 1995 record also showed that the veteran was being 
continued on medication.  

In an October 1995 letter, the veteran's private physician 
reviewed the veteran's medical history.  It was noted that 
upon Urodynamic testing, high pressures in the veteran's 
bladder had been originally discovered which is why he had 
been started on medication which he had continued to take.  
The physician noted that recent Urodynamic testing showed 
that the veteran's bladder pressures were relatively well-
controlled on anticholinergic medication, but his bladder 
capacity continued to remain somewhat small.  It was further 
noted that his upper tracts, namely his kidneys, continued to 
remain unaffected by his hyperreflexic detrusor.  Overall, 
the physician opined that a hyperreflexic detrusor in a man 
the veteran's age was extremely uncommon and he thought, with 
reasonable certainty, that it could be assumed that his 
bladder disability was due to his previous C2 injury.  

In June 1996, the veteran reported for a VA genitourinary 
consultation, but no examination was conducted.  On July 29, 
1996, the examination was conducted.  The veteran essentially 
repeated his prior complaints.  The examiner noted that the 
veteran had nocturia 5 times per night and urinated once an 
hour during the day.  In addition, occasional incontinence 
was noted, but the examiner indicated that no pads were used.  
The diagnosis was hyperreflexic neurogenic bladder.  

In August and September 1996, the veteran was seen by his 
private physician for neurogenic bladder and ureteral 
stricture.  It was noted that the veteran urinated about 
every 2 hours.  The assessment was neurogenic bladder due to 
apparent odontoid fracture in the past; high pressure 
voiding; and ureteral stricture which was stable. 

The veteran underwent further Urodynamic testing by his 
private physician.  According to a September 1996 report, the 
veteran had a voided volume of 57 cc, a maximum flow rate of 
3.5 cc per second, and an average flow rate of 1.7 cc per 
second.  There was a postvoid residual of 2 cc.  Ureteral and 
rectal catheters were placed.  Perineal patches were placed.  
The median fill rate cystometry was accomplished.  The first 
sensation was at 150 cc.  The first strong desire was 200 cc.  
Bladder capacity was 300 cc.  The veteran had one involuntary 
contraction at 175 cc to a pressure of 28 cm which was not 
associated with leakage.  His detrusor otherwise showed some 
minor baseline instability.  The capacity was somewhat small.  
The veteran had no stress leakage with cough or straining.  
Electromyography (EMG) revealed a synergic sphincter.  He had 
a maximum voiding pressure of 48 cm of water pressure.  
Invasive flow rate with a voided volume of 200 cc revealed a 
maximum flow rate of 10 cc per second and an average of 3.6 
cc per second with a somewhat intermittent pattern.  The 
impression was minor baseline detrusor instability with one 
uninhibited contraction; somewhat small capacity bladder; and 
no evidence of high baseline pressures.  The recommendations 
were timed voiding, fluid restriction, and continued 
anticholinergic medication.  

In February 1997, a VA genitourinary examination was 
conducted.  At that time, the veteran reported that his 
symptoms were worsening.  The veteran reported that he 
urinated 10 to 12 times per day and 3 to 4 times per night.  
UA revealed no pyuria and no evidence of a urinary tract 
infection and was negative.  In addition, the examiner noted 
that there was no dysuria or pain while voiding and that the 
veteran did not wear pads or appliances.  The examiner 
indicated that the veteran had documented detrusor 
instability without evidence of underlying genitourinary 
pathology and that his bladder dysfunction was manifested by 
urinary frequency, urgency, nocturia, which was controlled by 
medication.  The examiner opined that the veteran's bladder 
disability was due to his cervical spine disability.  

Thereafter, periodical information was received from the 
veteran, but it is not relevant to the level of severity of 
the veteran's bladder disability.

In May 1997, a medical opinion regarding the veteran's 
bladder disability was submitted.  The physician stated that 
the veteran suffered from detrusor hyperreflexia and not 
detrusor instability.  He indicated that the distinction is 
that hyperreflexia is from a neurological cause and 
instability is not.  The physician further discussed bladder 
dysfunction in general and concluded that the veteran's 
bladder disability was etiologically related to his cervical 
disability.

In February 1998, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran related that he had been wearing absorbent pads since 
1995 and was using approximately 5 per day due to 5 
incontinence episodes per day.  However, prior to that time, 
he related that he had underwear with urine staining due to 
his bladder problem and because he was not wearing absorbent 
pads.  The veteran further related that he urinated twice 
that number of times during the day, but was able to make it 
to the bathroom.  The veteran also related that that he 
experienced dribbling.  The veteran testified that he is on 2 
kinds of medication for his bladder problems and the 
medication helped to control his urinary function.  In 
addition, the veteran related that he had intermittent 
catheterization for his hyperrelexive bladder and for 
ureteral stricture causing possible void retention.  The 
veteran further related that he urinates 4 to 5 times per 
night.  

In May 1998, the veteran was afforded another VA examination.  
At that time, the veteran reported bladder control 
difficulties with incontinence.  The veteran related that he 
was using 3 to 5 absorbent pads per day and that he was 
taking medication to improve his urinary control.  During the 
examination, the examiner noted that the veteran had had one 
episode of urinary incontinence although he had denied that 
this occurred.  The veteran was wearing an absorbent pad at 
that time.  The diagnosis was urinary incontinence secondary 
to cervical spine disability.  Bladder testing by the VA in 
June 1998 revealed hyperrelexive and small capacity bladder.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  

The veteran has been rated under Diagnostic Code 7599-7512.  
Essentially, he has been rated on his voiding dysfunction.  

The Board notes that the rating criteria relevant to the 
genitourinary system underwent revisions effective February 
17, 1994, during the pendency of this appeal.  (Later 
revisions were made effective October 8, 1994).  The Court 
has held that when the regulations concerning entitlement to 
a higher rating undergo a substantive change during the 
course of an appeal, the veteran is entitled to resolution of 
his claim under the criteria which most favorable.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312 (1991).  The new amended 
versions may only be applied as of their effective date and, 
before that time, only the old version of the regulation 
should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  As 
noted above, the Board has carefully considered the 
evaluation of the bladder dysfunction under both the old and 
new criteria and concludes that, for the period following the 
effective date of the new criteria, rating the disability 
under said new criteria is more favorable in the veteran's 
case.  While the old criteria require the wearing of an 
appliance for the rating of 60 percent, the new also permit 
usage of absorbent materials.

Under the old rating criteria, Diagnostic Code 7512 provided 
that a 40 percent evaluation required severe cystitis with 
urination at intervals of one hour or less; contracted 
bladder; and a 60 percent rating required incontinence 
requiring constant wearing of an appliance.  38 C.F.R. Part 
4, Diagnostic Code 7512 (prior to February 17, 1994).  Under 
the new rating criteria, Diagnostic Code 7512 is rated as 
voiding dysfunction.  In addition, Diagnostic Code 7542, 
governing ratings for neurogenic bladder, is also rated based 
on voiding dysfunction.  Under those provisions, a 40 percent 
evaluation contemplates requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day; and a 
60 percent rating contemplates requiring the wearing an 
appliance or absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. §§ 4.115a, 4.115b, Part 4, 
Diagnostic Code 7512 (1999).

The Board will initially consider whether a higher rating is 
warranted from the effective date of service connection until 
February 17, 1994 under the old criteria.  Under that 
criteria, in order for a higher rating to be warranted, the 
evidence would have to show that the veteran had incontinence 
requiring constant wearing of an appliance.  A review of the 
evidence does not show that the veteran met those 
requirements prior to February 17, 1994.  As such, a rating 
in excess of 40 percent is not warranted from April 30, 1993 
through February 17, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.115a, Part 4, Diagnostic Code 7512 
(1993).  

For the period after February 17, 1994, the Board will 
consider the veteran's bladder disability under the old and 
new versions of Diagnostic Code 7512.  Under the old 
criteria, in order for a higher rating to be warranted, the 
evidence would have to show that the veteran had incontinence 
requiring constant wearing of an appliance.  Under the new 
criteria, the evidence would have to show that the veteran 
required an appliance or absorbent materials which must be 
changed more than 4 times per day.  Again, the Board finds 
the new criteria to be more favorable.

In February 1998, the veteran testified that he had been 
wearing absorbent pads since 1995 and was using approximately 
5 per day due to 5 incontinence episodes per day.  However, 
prior to that time, he related that he had underwear with 
urine staining due to his bladder problem and because he was 
not wearing absorbent pads.  A review of the medical evidence 
shows that occasional incontinence was first noted upon 
examination on July 29, 1996.  The medical examinations do 
not show that he was wearing pads until May 1998.  Prior to 
that time, the veteran specifically denied the wearing of 
appliances or pads upon examination.  

In light of the foregoing, the Board finds that a rating in 
excess of 40 percent is not warranted from February 17, 1994 
through July 28, 1995 because the medical evidence does not 
show incontinence requiring constant wearing of an appliance 
nor does it show that the veteran required an appliance or 
absorbent materials which had to be changed more than 4 times 
per day.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.115a, Part 4, Diagnostic Code 7512 (1993); 38 C.F.R. 
§§ 4.7, 4.115a, 4.115b, Part 4, Diagnostic Code 7512 (1999).  

However, as of July 29, 1996, the Board finds that a 60 
percent rating is warranted under the new criteria since the 
medical evidence shows incontinence and the veteran reported 
that he needed absorbent pads as of that time.  The Board 
finds those contentions credible coupled with the medical 
evidence showing incontinence.  However, as noted, the Board 
does not find that the veteran had incontinence requiring 
pads prior to that time in light of the lack of medical 
evidence showing incontinence requiring pad use and the 
veteran's lack of complaints in that regard upon 
examinations, his contemporaneous statements did not indicate 
that he had incontinence requiring pad use.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, 
Part 4, Diagnostic Code 7512 (1999).  

Since the veteran is already at the schedular maximum for 
this diagnostic code, no higher schedular rating may be 
assigned unless separate symptomatology can be identified.  
In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet. App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-593 (1991).  However, the only provisions 
providing higher ratings are Diagnostic Code 7519 for 
multiple urethroperineal fistulae; Diagnostic Code 7528 for 
malignant neoplasms of the genitourinary system; and 
Diagnostic Code 7531 for kidney transplant surgery.  The 
veteran's bladder disability is not manifested by any 
symptoms which would warrant consideration of those criteria.  
Likewise, the Board must consider whether the veteran's 
disability may be analogously rated pursuant to the rating 
criteria for renal dysfunction.  Under that criteria, a 60 
percent evaluation is warranted for constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  38 C.F.R. § 4.115 (1999).  The veteran does not 
meet these criteria either.  Again, since separate 
symptomatology cannot be identified, there is no provision 
providing a higher rating or warranting a separate rating.  

Thus, in this case, pursuant to Fenderson, staged ratings are 
warranted.  A 40 percent rating should be continued through 
June 24, 1996, and a 60 percent rating, but not more, should 
be assigned as of June 25, 1996.  


ORDER

An effective date earlier than April 30, 1993, for a grant of 
service connection for hyperreflexic detrusor of the bladder 
secondary to service-connected residuals of a fractured 
odontoid process, is not warranted.  To this extent, the 
appeal is denied.

A rating is excess of 40 percent for hyperreflexic detrusor 
of the bladder secondary to service-connected residuals of a 
fractured odontoid process is not warranted from April 30, 
1993 through February 16, 1994.  To this extent, the appeal 
is denied.  

A rating in excess of 40 percent for hyperreflexic detrusor 
of the bladder secondary to service-connected residuals of a 
fractured odontoid process is not warranted from February 17, 
1994 to July 28, 1996.  To this extent, the appeal is denied.  

A 60 percent rating, but no more, is warranted for 
hyperreflexic detrusor of the bladder secondary to service-
connected residuals of a fractured odontoid process effective 
as of July 29, 1996.  To this extent, the appeal is allowed, 
subject to the controlling criteria applicable to the payment 
of monetary benefits.  


REMAND


Increased Rating for Residuals of a Fractured Odontoid 
Process

The Board notes that the veteran's appeal regarding this 
issue has been pending for many years and the veteran has 
expressed reluctance to be reexamined.  However, recent 
medical evidence, as set forth below, shows that the veteran 
may currently be improperly rated.  The current issue, as 
remanded by the Court, is entitlement to an increased rating 
for residuals of a fractured odontoid process, currently 
rated as 10 percent disabling.  This disability has been 
rated based on limitation of motion of the cervical spine.  
However, new evidence seems to show that there are 
significant neurological residuals which have not been rated.  
Since the rating schedule provides certain directives 
regarding residuals of fractured vertebra which result in 
cord involvement, the Board cannot simply rate the veteran 
based on his limitation of motion until this matter is 
resolved based on the new evidence of record.  In addition, 
an historical review does not appear to show that such 
neurological involvement was documented prior to the most 
recent VA examination which presents a certain lack of 
clarity regarding what neurological impairment, if any, is 
related to the veteran's service-connected cervical spine 
disability.  

In order to provide an overview, the Board will briefly 
provide some historical background.  In that regard, the 
Board will focus on the veteran's cervical spine disability 
with regard to any neurological involvement.  

Historically, in a January 1979 rating decision, service 
connection for residuals of a fractured odontoid process of 
the cervical vertebrae was granted and assigned a non-
compensable rating effective from August 25, 1978.  The grant 
of service connection was based on a finding that the veteran 
had a fracture displaced on the odontoid and his rating was 
based on a post-service November 1978 VA examination which 
showed full range of motion and no residual functional 
disability.  In a December 1982 rating decision, the non-
compensable rating was increased to 10 percent, effective 
from January 13, 1982.  That rating was confirmed and 
continued through the current appeal.  

In September 1990, the veteran filed his current claim of an 
increased rating for residuals of a fractured odontoid 
process.  

In January 1991 the veteran received VA orthopedic and 
neurological examinations.  The orthopedic examination 
resulted in a diagnosis was residuals of odontoid fractured 
neck, symptomatic.  The veteran was noted to be symptomatic 
based on his complaints of pain.  The neurological 
examination revealed that the cervical curves were intact and 
the motor power was normal.  The deep tendon reflexes were 
2+, the posterior columns and cerebellar systems were intact, 
and the veteran's sensation was intact.  His gait, station 
and Romberg were negative.  X-rays of the cervical spine were 
negative.  The diagnosis was no evidence of primary 
neurological disease.

In February 1993, the veteran was afforded a VA magnetic 
resonance imaging (MRI) which revealed a normal cervical 
spine.  In May 1993, the veteran was afforded another VA 
neurological examination which revealed that his cranial 
nerves were intact; there was slightly diminished motor power 
of extension of 4/5 in the upper extremities; deep tendon 
reflexes were 2+ throughout, there were no pathological toe 
or finger signed; there was no dermatome distribution of 
sensory loss, posterior columns and cerebella system were 
intact; and gait, station, and Romberg were negative.  There 
was no migraine, no tics or paramyoclonus complex, and there 
were no chorea or choreiform disorders.  It was noted that 
the MRI performed in February 1993 revealed a cervical spur, 
but was otherwise normal.  The diagnosis was C2, cervical 
second vertebra fracture with history of odontoid injury, by 
history.  

In March 1995, the veteran was afforded a VA orthopedic 
examinations for evaluation of his cervical spine which 
resulted in a diagnosis of possible odontoid non-union; no 
neurological abnormalities.  At that time, there was no 
swelling, deformity, angulation, false motion, or shortening.  
Intra-articular movement was within normal limits.  In May 
1995, the veteran was afforded another VA neurological 
examination.  Objective examination revealed nor sensory or 
motor losses or cranial nerve losses.  Motor power was 5 out 
of 5 in all flexors and extensors of the upper extremities.  
There was no sensory loss in any dermatome of either upper 
extremity.  There was no evidence of atrophy or dystrophy.  
There were no pathological toe or finger signs.  There were 
no abnormalities of cerebellar system, gait, station, or 
Romberg.  The diagnosis was no demonstrable neurological 
deficits.  

In May 1995, the veteran was afforded VA orthopedic 
examinations which were consistent with the prior recent 
orthopedic evaluations.  

In February 1998, the veteran testified at another personal 
hearing before a hearing officer at the RO.  At that time, 
the veteran related that he is in constant pain due to his 
cervical spine disability.  In addition, he asserted that his 
cervical spine disability is productive of neurological 
symptomatology with regard to his lower extremities.  

In May 1998, the veteran was afforded another VA examination.  
At that time, it was noted that the veteran complained of 
pain from the neck down.  He indicated that he had symptoms 
upon walking, standing, bending, stopping, and especially 
upon lifting.  The veteran indicated that he only drives when 
needed and used a cane for support when walking.  It was 
noted that he walked with a slow and deliberate gait.  It was 
further noted that the veteran wears and was currently 
wearing bilateral hinged knee support braces for medial and 
lateral knee support.  The examiner noted that later the 
veteran used a wheelchair to rappel himself.  Physical 
examination of the neck revealed marked tenderness from C2 
through T5.  There was pain with rotation, flexion, and 
extension of the neck.  The veteran could flex to 30 degrees, 
extend to 10 degrees, rotate to 25 degrees to the left and 
right.  It was noted that the veteran was not cooperative 
because of pain during these motions.  There were no changes 
in grip strength with arm elevation or at neutral position 
with neck motion.  Grip strength was 2/4 in each hand and was 
nonsustainable to moderate resistance even with head in 
normal position.  Muscle spasms in the lower extremities with 
pain was noted.  The diagnosis was historical odontoid 
process spinal fracture, incomplete quadriplegia.

As set forth above, there is no diagnosis of neurological 
involvement due to service-connected cervical spine 
disability until May 1998, approximately 20 years after the 
initial injury, when incomplete quadriplegia was diagnosed.  
However, the veteran is also service-connected for 
hyperreflexic detrusor of the bladder secondary to service-
connected residuals of a fractured odontoid process.  The 
grant of service connection was based on a determination by 
the RO that the veteran's bladder disability was of 
neurologic etiology.  

In light of the foregoing, the Board finds that it is 
essential that the veteran be scheduled for VA orthopedic and 
neurological evaluations in order to specifically and 
definitively clarify, if possible, the exact residuals of the 
veteran's service-connected fractured odontoid process, to 
include incomplete quadriplegia.  In that regard, as noted, 
currently the veteran is only rated based on limitation of 
motion of the cervical spine under Diagnostic Code 5290.  
However, if the veteran's cervical spine disability is 
productive of cord involvement, Diagnostic Code 5285 must be 
considered.  Under that code, residuals of a fracture of the 
vertebra, with cord involvement, bedridden, or requiring long 
leg braces warrants a 100 percent rating.  Otherwise, with 
lesser involvement, consideration must be given to special 
monthly compensation and rated for limited motion and nerve 
paralysis.  Without cord involvement, but with abnormal 
mobility requiring neck brace (jury mast), a 60 percent 
rating is warranted.  In other cases, a rating should be in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination. 

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran should be afforded VA 
orthopedic and neurological evaluations 
to determine the current nature, extent, 
and manifestations of the veteran's 
service-connected cervical spine 
disability, characterized as residuals of 
a fractured odontoid process.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the examiners 
prior to the examination.  The examiners 
should fully review the veteran's medical 
history with regard to his cervical spine 
disability.  They should specifically and 
definitively clarify, if possible, the 
exact residuals of the veteran's service-
connected fractured odontoid process.  
They should comment on the documentary 
record regarding the history of lack of 
neurological diagnoses and the May 1998 
VA examination.  They should opine as to 
whether the veteran's service-connected 
disability includes cord involvement, 
incomplete quadriplegia, and/or whether 
it causes the veteran to require long leg 
braces.  

2.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for residuals of a 
fractured odontoid process taking into 
consideration Diagnostic Code 5285, if 
appropriate.  In the event the veteran 
fails to report for scheduled VA 
examination, although properly notified 
of the time and place of said 
examination, appropriate consideration of 
his claim should be made pursuant to 
38 C.F.R. § 3.655 (1999).  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

